Citation Nr: 0635493	
Decision Date: 11/15/06    Archive Date: 11/28/06

DOCKET NO.  05-25 366A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an increased disability rating for post-
traumatic stress disorder (PTSD), currently evaluated as 70 
percent disabling.

2.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to July 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Newark, New Jersey.

In his VA Form 9, submitted in August 2005, the veteran 
indicated that he only wished to appeal the issues of 
entitlement to an increased disability rating for PTSD and 
entitlement to service connection for hepatitis C.


FINDING OF FACT

In a statement received in November 2006, prior to the 
promulgation of a decision in the appeal, the veteran 
indicated that he wished to withdraw his appeal for a higher 
disability rating for PTSD and service connection for 
Hepatitis C.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal on 
the issue of entitlement to a higher disability rating for 
PTSD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. §§ 20.200, 20.202, 20.204(b), (c) (2006).

2.  The criteria for withdrawal of a substantive appeal on 
the issue of entitlement to service connection for hepatitis 
C have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. §§ 20.200, 20.202, 20.204(b), (c) (2006).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

An appeal consists of a timely filed Notice of Disagreement 
in writing, and after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal.  38 U.S.C.A. § 
7105(a) (West 2002); 38 C.F.R. § 20.200 (2006).

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  Further, a substantive appeal 
may be withdrawn in writing at any time before the Board 
promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) 
(2006).  Except for appeals withdrawn on the record at a 
hearing, appeal withdrawals must be in writing.  38 C.F.R. § 
20.204(b) (2006).

In a written statement of November 2006, the veteran 
indicated his desire to withdraw his appeal for entitlement 
to an increased disability rating for PTSD and entitlement to 
service connection for hepatitis C.  The Board finds that 
this statement qualifies as a valid withdrawal of these 
issues under 38 C.F.R. § 20.204.  

In light of the veteran's withdrawal of his appeal with 
respect to these issues, there remains no allegation of error 
of fact or law for appellate consideration.  Accordingly, the 
appeal will be dismissed.


ORDER

The appeal is dismissed.



		
Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


